Fourth Court of Appeals
                                   San Antonio, Texas
                                          June 21, 2018

                                      No. 04-17-00838-CV

                 Priscilla Beltran GUTIERREZ, the Heirs of Carlos Gutierrez,
                           and the Heirs of Guadalupe Soto Gutierrez,
                                           Appellants

                                                v.

               CITY OF LAREDO, Webb County, Laredo Community College,
                        The United Independent School District,
                                      Appellees

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2008-TXA-00706-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
       Appellants’ brief was originally due May 17, 2018; however, the court granted an
extension of time until June 18. Appellants have filed a motion asking for an additional thirty-
day extension of time to file the brief.

        We grant the motion and order appellants’ brief due July 18, 2018 (sixty-two days after
the original due date). The court does not ordinarily grant extensions of more than sixty days
beyond the original due date. 4th Tex. App. (San Antonio) Loc. R. 8, Notes and Comments.
Counsel is therefore advised that no further extensions of time will be granted absent a motion,
filed before the brief is due, that (1) demonstrates extraordinary circumstances justifying further
delay, (2) advises the court of the efforts counsel has expended in preparing the brief, and (3)
provides the court reasonable assurance that the brief will be completed and filed by the
requested extended deadline. The court does not generally consider a heavy work schedule to be
an extraordinary circumstance.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2018.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court